Citation Nr: 0825714	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to July 1995 
with three years prior unverified active service.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

A video hearing was held in July 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In an October 2007 decision, the Board granted service 
connection for a right knee disability.  The remaining issue 
on appeal, entitlement to service connection for a left knee 
disability, was remanded to the RO for additional evidentiary 
development.  

As set forth in more detail below, another remand of this 
matter is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran seeks service connection for a left knee 
disability, diagnosed as degenerative joint disease.  He 
argues that his left knee degenerative joint disease was 
incurred as a result of intense physical training he 
performed on a regular basis during his twenty-four year 
period of active service.  In the alternative, he argues that 
his left knee arthritis is secondary to his service-connected 
right knee arthritis.

In October 2007, after reviewing the record, the Board 
remanded this claim for the purpose of obtaining a VA medical 
opinion as to the etiology of the veteran's left knee 
disability.  38 C.F.R. § 3.149(c)(4); Charles v. Principi, 16 
Vet. App. 370 (2002).  

Pursuant to the Board's remand request, the veteran underwent 
VA medical examination in March 2008.  The examiner indicated 
that he had reviewed the veteran's claims folder and noted 
that "X-rays back in 1995 were normal for any arthritis."  
After examining the veteran, the examiner concluded that it 
was unlikely that the veteran's left knee arthritis was 
related to his service-connected right knee disability 
because "it's a natural occurring phenomenon and has not 
been found until the last few years."  

Unfortunately, however, in providing his opinion, it does not 
appear that the examiner reviewed the claims folder in 
detail, as the 1995 X-ray study cited by examiner was of the 
veteran's right knee.  There is no indication that left knee 
X-rays were performed in 1995.  This error raises the 
possibility that a full and complete review of the claims 
file was not conducted.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).

The Board further notes that in providing his opinion, the 
examiner failed to comment on the question as to the date of 
onset of the veteran's arthritis or on the question of 
aggravation, as the Board had requested.  A remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and VA has a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  

This matter has not escaped the attention of the veteran's 
representative.  In June 2008 written arguments, the 
representative stated that the March 2008 VA medical 
examination report was inadequate and requested a remand of 
this matter for the purpose of obtaining another examination. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the etiology and likely date 
of onset of his current left knee 
arthritis.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to following questions:  

(a) Is at least as likely as not that the 
veteran's current left knee arthritis was 
manifest during his period of active duty 
or within one year of his separation from 
active service?

(b) Is at least as likely as not that the 
veteran's current left knee arthritis is 
causally related to his active service or 
any incident therein, including physical 
training?

(c) Is it at least as likely as not that 
the veteran's current left knee arthritis 
is causally related to or aggravated by 
the veteran's service-connected right 
knee disability?  

In providing these opinions, the examiner 
should provide a complete rationale.  He 
or she is also advised that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




